      Case 2:20-cv-03470-SSV-DPC Document 87 Filed 07/29/21 Page 1 of 11




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

    LINDA CROSSLAND                                            CIVIL ACTION

    VERSUS                                                      NO. 20-3470

    HUNTINGTON INGALLS, INC., ET                          SECTION “R” (2)
    AL.



                         ORDER AND REASONS


       Before the Court is defendant Lamorak Insurance Company’s motion

to stay these proceedings.1 Plaintiff opposes the motion to stay.2 For the

following reasons, the Court grants the motion to stay, staying and

administratively closing this case until September 12, 2021.



I.     BACKGROUND

       Lamorak raises three grounds upon which, it argues, a stay should be

granted. First, Lamorak contends that, on March 11, 2021, a Pennsylvania

state court declared Bedivere Insurance Company (“Bedivere”)—an entity

that includes Lamorak by merger—insolvent and placed Bedivere in




1      R. Doc. 58.
2      R. Doc. 68.
      Case 2:20-cv-03470-SSV-DPC Document 87 Filed 07/29/21 Page 2 of 11




liquidation.3 The Pennsylvania order stays all proceedings against Lamorak,

and Lamorak asserts that comity principles require the Court to enforce that

stay. 4 Second, Lamorak asserts that the Court is bound by Louisiana Revised

Statute § 22:2068(A). Lamorak asserts that the Louisiana statute requires a

six-month stay of claims from the date of insolvency against Lamorak and

any insureds for which Lamorak was providing a defense. 5 Third, Lamorak

invokes the Court’s inherent authority to manage its docket and asserts that

a stay of all proceedings is justified to manage this litigation efficiently.6

Lamorak ultimately asks the Court to stay all discovery and pre-trial activity

until September 12, 2021. 7 The Court considers the motion below.



II.    DISCUSSION

       It is well-established in the Fifth Circuit that “[f]ederal law consigns to

the states the primary responsibility for regulating the insurance industry.”

Clark v. Fitzgibbons, 105 F.3d 1049, 1051 (5th Cir. 1997); see also Munich

Am. Reinsurance Co. v. Crawford, 141 F.3d 585, 590 (5th Cir. 1998)

(observing that Congress has consigned “to the States broad and primary


3      R. Doc. 58-2 at 1-2.
4      Id.
5      Id. at 2-7.
6      Id. at 7.
7      Id. at 7-8.
                                        2
    Case 2:20-cv-03470-SSV-DPC Document 87 Filed 07/29/21 Page 3 of 11




responsibility for regulating the insurance industry”). The Court considers

Lamorak’s motion in light of this principle.

     A.    The Pennsylvania Order

     The Court first considers whether the Pennsylvania court’s stay order,

which stays proceedings against Lamorak alone, should be enforced by this

Court. In relevant part, the Pennsylvania order provides:

     13. Unless the Liquidator consents thereto in writing, no action
     at law or in equity, including, but not limited to, an arbitration or
     mediation, the filing of any judgment, attachment, garnishment,
     lien or levy of execution process against Bedivere or its assets,
     shall be brought against Bedivere or the Liquidator or against
     any of their employees, officers or liquation officers for acts or
     omissions in their capacity as employees, officers or liquidation
     officers of Bedivere or the Liquidator, whether in this
     Commonwealth or elsewhere, nor shall any such existing action
     be maintained or further prosecuted after the effective date of
     this Order. All above-enumerated actions currently pending
     against Bedivere in the courts of the Commonwealth of
     Pennsylvania or elsewhere are hereby stayed; relief sought in
     these actions shall be pursued by filing a proof of claim against
     the estate of Bedivere pursuant to Section 538 of Article V, 40
     P.S. § 221.38. 8

The Fifth Circuit’s decision in Anshutz v. J. Ray McDermott Co., Inc., 642

F.2d 94 (5th Cir. Unit A Mar. 1981), is instructive. There, the Fifth Circuit

considered whether it should stay an appeal in light of a state-court order

that placed the insurer-defendant in liquidation. Id. at 95. The Anshutz




8    R. Doc. 58-3 at 7.
                                      3
    Case 2:20-cv-03470-SSV-DPC Document 87 Filed 07/29/21 Page 4 of 11




court stayed the appeal, noting that “[r]ecognition by this Court of the

effectuation of the liquidation of this insurance company by the State of

Illinois is in accordance with the federal policy which directs that the control

over the insurance business remain[s] in the hands of the states.” Id. The

Anshutz court went on to note that “[a]n orderly liquidation requires that

this Court not interfere with the order of the Circuit Court of Cook County.”

Id. In light of Anshutz, the Court finds that it must stay proceedings against

Lamorak. See also Olin Corp. v. Lamorak Ins., 2021 WL 982426, at *4

(S.D.N.Y. Mar. 15, 2021) (Rakoff, J.) (holding that the Pennsylvania court

order required the Court to stay proceedings against Lamorak).

      B.    The Louisiana Statute

      Lamorak also invokes the Louisiana Insurance Guaranty Association

Law (“LIGAL”), La. Rev. Stat. § 22:2051, et seq. LIGAL creates LIGA, which

it defines as “a private nonprofit unincorporated legal entity” that must

perform certain duties under the LIGAL. La. Rev. Stat. § 22:2056. For

example, the LIGAL provides that LIGA “shall . . . [b]e obliged to pay covered

claims . . . existing prior to the determination of the insurer’s

insolvency . . . .” La. Rev. Stat. § 22:2058. “In the event that a member-

carrier became insolvent, it was envisioned that LIGA would assume all the

benefits and obligations of the direct insurance policies underwritten by the


                                       4
     Case 2:20-cv-03470-SSV-DPC Document 87 Filed 07/29/21 Page 5 of 11




defunct carrier.” Sifers v. Gen. Marine Catering Co., 892 F.2d 386, 388 (5th

Cir. 1990) (applying Louisiana law); see also Morris v. E. Baton Rouge Par.

Sch. Bd., 826 So. 2d 46, 51 (La. App. 1 Cir. 2002) (“Under the provisions of

[LIGAL], when a claim is made against an insolvent insurer, LIGA steps into

the shoes of the insolvent insurer.”).

      Lamorak asserts that the Court must enforce a stay under the following

provision of the LIGAL:

      All proceedings in which the insolvent insurer is a party or is
      obligated to defend a party in any court in this state shall be
      stayed for six months and such additional time as may be
      determined by the court from the date the insolvency is
      determined to permit proper defense by the association of all
      pending causes of action.

La. Rev. Stat. § 22:2068(A). Lamorak contends that, because Lamorak is an

insolvent insurer within the meaning of the statute, the automatic stay is

required. In addition, Lamorak contends that the automatic stay provision

requires a stay not only of plaintiff’s claims against Lamorak, but also against

the entities Lamorak is obligated to defend.9 Lamorak represents that,

before its insolvency, it was providing a defense to Albert Bossier, J.D.

Roberts, HII, Cajun Company, Eagle, Inc., and McCarty Corporation. 10




9     R. Doc. R. Doc. 58-2 at 2.
10    Id.
                                         5
     Case 2:20-cv-03470-SSV-DPC Document 87 Filed 07/29/21 Page 6 of 11




      “The intent of [Section 22:2068(A) is] to give Louisiana Insurance

Guaranty Association an adequate opportunity to review claims against the

failed insurance company and enter a timely defense . . . .” Webb v. Blaylock,

590 So. 2d 643, 645 (La. App. 3 Cir. 1991), writ denied, 591 So. 2d 700 (La.

1992).   Here, plaintiff’s complaint contains distinct factual allegations

against Lamorak’s insureds, which include the Avondale Interests.11 For

example, plaintiff alleges that she was exposed to asbestos fibers floating

from Avondale Shipyards into her neighborhood from approximately 1948

through the mid-1970s, that her father unknowingly brought asbestos fibers

into the family while working at Avondale Shipyards in the 1950s, that

plaintiff worked at Avondale Shipyards from 1966 through the 1970s, and

that her husband brought asbestos fibers into the family home from working

at Avondale Shipyards in the 1970s.12 A stay would afford time for LIGA—

which now stands in Lamorak’s shoes by operation of law—to investigate

plaintiffs’ theories of recovery. See Morris, 826 So. 2d at 51.

      Nonetheless, the Court need not resolve whether it is bound by the stay

provision in Section 22:2068(A). As explained below, the Court invokes its

inherent power to stay a proceeding to order a brief stay of this case.




11    R. Doc. 1-2 at 3 ¶ 4.A, C, D, E, and F.
12    Id.
                                        6
    Case 2:20-cv-03470-SSV-DPC Document 87 Filed 07/29/21 Page 7 of 11




      C.    Discretionary Authority

      “A district court has inherent power ‘to control the disposition of the

causes on its docket with economy of time and effort for itself, for counsel,

and for litigants.’” United States v. Colomb, 419 F.3d 292, 299 (5th Cir.

2005) (quoting Landis v. N. Am. Co., 299 U.S. 248, 254 (1936)). This

inherent authority extends to granting a stay in an appropriate proceeding.

See, e.g., Landis, 299 U.S. at 254; Complaint of Hornbeck Offshore (1983)

Corp., 981 F.2d 752, 755 (5th Cir. 1993); United States v. FEDCON Joint

Venture, No. 16-13022, 2017 WL 897852, at *1 (E.D. La. Mar. 7, 2017);

Suzlon Infrastructure, Ltd. v. Pulk, No. 09-2206, 2010 WL 3540951, at *4

(S.D. Tex. Sept. 20, 2010). Although the Court has discretion to grant a stay,

that discretion “is not unbounded.” Wedgeworth v. Fibreboard Corp., 706

F.2d 541, 545 (5th Cir. 1983). “[S]tay orders will be reversed when they are

found to be immoderate or of an indefinite duration.”            McKnight v.

Blanchard, 667 F.2d 477, 479 (5th Cir. 1982) (collecting cases). “Generally,

the moving party bears a heavy burden to show why a stay should be granted

absent statutory authorization, and a court should tailor its stay so as not to

prejudice other litigants unduly.” Coastal (Bermuda) Ltd. v. E.W. Saybolt &

Co., 761 F.2d 198, 203 n.6 (5th Cir. 1985).




                                      7
      Case 2:20-cv-03470-SSV-DPC Document 87 Filed 07/29/21 Page 8 of 11




       The U.S. Supreme Court’s decision in Landis governs the Court’s

analysis in terms of the factors it must consider in deciding whether to grant

a discretionary stay. See, e.g., Ha Thi Le v. Lease Fin. Grp., LLC, No. 16-

14867, 2017 WL 2915488, at *6 (E.D. La. May 9, 2017) (citing Landis in

determining whether to grant a discretionary stay); FEDCON Joint Venture,

2017 WL 897852, at *1 (same); Harch Hyperbarics, Inc. v. Martinucci, No.

09-7467, 2011 WL 2119077, at *6 (E.D. La. May 26, 2011) (same). Under

Landis, the Court “must weigh competing interests and maintain an even

balance” when considering whether to grant a stay. Landis, 299 U.S. at 254-

55.   Courts consider the following factors in applying Landis: “(1) any

hardship imposed on the moving party by proceeding with the action, (2) any

prejudice to the non-moving party if the stay is granted, and (3) the interests

of judicial economy.” Maples v. Donzinger, No. 13-223, 2014 WL 688965,

at *2 (E.D. La. Feb. 21, 2014); see also Strong ex rel. Tidewater, Inc. v.

Taylor, No. 11-392, 2013 WL 81889, at *2 (E.D. La. Mar. 5, 2013)

(considering these three factors); Collins v. Angiodynamics, Inc., No. 13-

5431, 2013 WL 5781708, at *2 (E.D. La. Oct. 15, 2013) (same).

       The Court finds that the considerations here weigh in favor of a six-

month stay. As to the first factor—the hardship imposed on the moving

party—the Court has already found that because Lamorak, the moving party,


                                      8
     Case 2:20-cv-03470-SSV-DPC Document 87 Filed 07/29/21 Page 9 of 11




was declared insolvent in liquidation proceedings, a stay is required so as not

to interfere with its orderly liquidation. Further, absent a stay, LIGA would

not have sufficient time to investigate the claims against Lamorak, now that

LIGA stands in Lamorak’s shoes as to those claims. In addition, Lamorak

was providing a defense to the Albert Bossier, J.D. Roberts, HII, Cajun

Company, Eagle, Inc., and McCarty Corporation before Lamorak’s

insolvency.13 The Court takes into account the hardships these litigants and

LIGA would experience were litigation to proceed before LIGA had the

opportunity to prepare a defense. See Landis, 299 U.S. at 254 (noting that

courts should weigh the interests of litigants other than the movant). The

Court finds that the first factor weighs in favor of a stay.

      As to the second factor—prejudice to the non-moving party—the Court

considers plaintiff’s argument that a stay in this matter would delay

adjudication of her claims. Although plaintiff does not style her argument in

terms of her suffering legal prejudice to her claims, 14 the Court considers

plaintiff’s interest in proceeding to trial as a “competing interest[]” under the




13    R. Doc. 58-2 at 2.
14    R. Doc. 68 at 4. Plaintiff does not specifically argue that he will be
“prejudiced” by the stay. Prejudice, Black’s Law Dictionary (11th ed. 2019)
(defining “prejudice” as “[d]amage or detriment to one’s legal rights or
claims”). This is especially the case given that the Court has found that it is
not bound by Louisiana Code of Civil Procedure Article 1573.
                                       9
     Case 2:20-cv-03470-SSV-DPC Document 87 Filed 07/29/21 Page 10 of 11




Landis balancing test. Landis, 299 U.S. at 254-55. The Court finds that the

second factor weighs against granting the stay.

      As to the third factor, the Court considers judicial economy. This case

involves Crossland’s alleged former employer, several alleged manufacturers

of asbestos-containing materials, insurers, and other corporate entities.15

The Court is required, at a minimum, to stay plaintiff’s claims against

Lamorak under the Pennsylvania state court’s order. Lamorak was providing

a defense to Albert Bossier, J.D. Roberts, HII, Cajun Company, Eagle, Inc.,

and McCarty Corporation. 16 Were the Court to stay proceedings against only

Lamorak, and not plaintiff’s claims against other parties, the Court finds that

litigation would proceed in a haphazard and inefficient manner. The Court

finds that the third factor weighs in favor of granting the stay.

      Taking the above factors into account, the Court finds that a brief, six-

month administrative stay of the entire case, from the date of the

Pennsylvania state court’s liquidation order—roughly two months from the

date of this Order—is necessary to ensure that litigation proceeds in an

efficient and orderly fashion.




15    R. Doc. 1 at 1-3 ¶ 2.
16    R. Doc. 58-2 at 2.
                                      10
   Case 2:20-cv-03470-SSV-DPC Document 87 Filed 07/29/21 Page 11 of 11




III. CONCLUSION

    Accordingly, the Court GRANTS Lamorak’s motion. This matter is

STAYED and ADMINISTRATIVELY CLOSED until September 12, 2021.




         New Orleans, Louisiana, this _____
                                       29th day of July, 2021.


                    _____________________
                         SARAH S. VANCE
                  UNITED STATES DISTRICT JUDGE




                                   11
